PER CURIAM:
El Ledo. Ramón L. Segarra Aponte (licenciado Segarra Aponte) fue admitido al ejercicio de la abogacía el 16 de julio de 1998 y prestó juramento como notario el 22 de febrero de 1999. Mediante la Resolución emitida el 25 de octubre de 2001, este Tribunal lo inactivó como notario, ya que este renunció voluntariamente a esa práctica. Poste-riormente, el 24 de julio de 2007, el licenciado Segarra Aponte fue readmitido al ejercicio del notariado y al mo-mento se encuentra activo.
El asunto de epígrafe comienza el 30 de abril de 2015, cuando el licenciado Segarra Aponte se declaró culpable de cometer varios delitos graves dispuestos en el Código Penal de 2004, a saber: (1) Art. 216 (Apropiación Ilegal de Identidad);(1) (2) Art. 218 (Documentos);(2) (3) Art. 222 (Li-*655cencía, Certificado y Otra Documentación),(3) y Art. 224 (Posesión y Traspaso de Documentos Falsificados).(4) Luego de establecer que la alegación fue voluntaria, con co-nocimiento de la naturaleza de los delitos en cuestión y de sus consecuencias, el 4 de agosto de 2015 el Tribunal de Primera Instancia le impuso una pena de un año y seis me-ses de reclusión para cada uno de los delitos, a ser cumplida de forma concurrente. Además, le ordenó el pago que dis-pone la pena especial. Celebrados los procedimientos de rigor, las respectivas sentencias fueron suspendidas bajo el régimen de libertad a prueba. Véanse las Sentencias emiti-das en el caso criminal El Pueblo de Puerto Rico v. Ramón Luis Segarra Aponte, ISCR201402122, ISCR201402123, ISCR201402124 y ISCR201402125.
Recibidas las copias certificadas de las Sentencias pena-les dictadas, el 18 de noviembre de 2015 emitimos una Re-solución mediante la cual le concedimos al licenciado Sega-rra Aponte un término de diez días para que mostrara causa por la cual no debíamos suspenderlo indefinida-mente del ejercicio de la abogacía y notaría por motivo de las sentencias penales dictadas en su contra.(5) Tras la con-cesión de una prórroga, el 30 de diciembre de 2015 el licen-*656ciado Segarra Aponte compareció mediante un escrito inti-tulado Escrito para Mostrar Causa. En éste realizó una exposición de su trayectoria profesional y las circunstan-cias que lo llevaron a enfrentar el proceso criminal en su contra. De igual forma, expresó que es consciente de las consecuencias que acarrea su conducta y que asumirá con sumisión y humildad la decisión que tome este Tribunal. Finalmente, pidió disculpas por sus actos, ya que entiende que estos afectaron la imagen y el decoro que debe proyec-tar todo integrante de la profesión jurídica.
I — I HH
Sabido es que este Tribunal tiene la facultad inherente de regular el ejercicio de la abogacía en nuestra jurisdicción. Rivera Schatz v. ELA y C. Abo. PR II, 191 DPR 791, 802-803 (2014). Véanse, además: In re Doitteau Cruz, 190 DPR 979, 981 (2014); In re Colón Ledée, 190 DPR 51, 54 (2014); In re García Suárez, 189 DPR 995, 998 (2013). En virtud de ese poder, podemos desaforar o suspender a los miembros de la profesión que no estén aptos para ejercer tan delicado ministerio.(6) In re Colón Ledée, supra, pág. 54; In re García Suárez, supra, pág. 998; In re Morell Corrada, 171 DPR 327, 330 (2007); In re González Díaz, 163 DPR 648, 650 (2005). La facultad inherente de reglamentar el ejercicio de la abogacía es propia de este Tribunal y no está restringida a estatuto alguno, siempre que se le conceda la oportunidad al letrado de ser escuchado en su defensa. In re González Blanes, 65 DPR 381, 391 (1945).
Es por ello que en repetidas ocasiones hemos ex-presado que los motivos para ejercer nuestra facultad disci-*657plinaria no se limitan a los dispuestos específicamente en alguna ley. In re Colón Ledée, supra, pág. 54; In re García Suárez, supra, pág. 998; In re González Blanes, supra, pág. 691. Por el contrario, abarcan toda conducta desplegada por el abogado que afecte su condición moral y, de esa forma, lo haga indigno de ser miembro de este foro. In re Colón Ledée, supra, pág. 54; In re García Suárez, supra, pág. 998; In re González Díaz, supra, págs. 650-651; In re Morell Corrada, supra, pág. 330. En consecuencia, este Tribunal ha afirmado que toda conducta delictiva de un letrado que evidencie su quebrantamiento moral, aun cuando no sea producto de o en conexión con el ejercicio de su profesión, es motivo para des-aforarlo o suspenderlo. In re Colón Ledée, supra, pág. 54; In re García Suárez, supra, pág. 998; In re González Díaz, supra, pág. 651. Expuesto el marco jurídico pertinente, proce-demos a disponer del asunto ante nos.
H — 1
A todas luces, los delitos por los cuales el licenciado Se-garra Aponte resultó convicto, además de ser de naturaleza grave, constituyen depravación moral y muestran la total falta de respeto, honradez, sinceridad y principios en su estado ético. Ante ese cuadro, concluimos que el licenciado Segarra Aponte no se encuentra apto para ejercer la prác-tica de la abogacía en nuestra jurisdicción. Por ello, pro-cede que ejerzamos nuestro poder inherente de regular la profesión y suspendamos inmediata e indefinidamente del ejercicio de la abogacía y la notaría al licenciado Segarra Aponte.
> 1 — 1
En virtud, de la normativa que antecede, suspendemos inmediata e indefinidamente del ejercicio de la abogacía y la notaría al Ledo. Ramón L. Segarra Aponte. En conse-*658cuencia, se le impone al señor Segarra Aponte el deber de notificar a todos sus clientes sobre su inhabilidad para con-tinuar representándolos y devolverles cualesquiera hono-rarios recibidos por trabajos no realizados. De igual forma, tendrá que informar oportunamente de su suspensión a cualquier sala del Tribunal General de Justicia o foro ad-ministrativo en el que tenga algún caso pendiente. Deberá acreditar y certificar ante este Tribunal el cumplimiento con lo anterior dentro del término de 30 días contados a partir de la notificación de la presente Opinión per curiam y Sentencia.
Por su parte, se ordena al Alguacil de este Tribunal que se incaute inmediatamente la obra y del sello notarial del señor Segarra Aponte y los entregue al Director de la Ofi-cina de Inspección de Notarías para la correspondiente in-vestigación e informe. Notifíquese personalmente esta Opi-nión per curiam y Sentencia al Sr. Ramón L. Segarra Aponte a través de la Oficina del Alguacil de este Tribunal.

Se dictará Sentencia de conformidad.

La Juez Presidenta Interina Señora Rodríguez Rodrí-guez concurrió con el resultado sin opinión escrita. El Juez Asociado Señor Kolthoff Caraballo no intervino.

 En lo pertinente, el Art. 216 dispone que toda persona que se apropie de un medio de identificación de otra persona con la intención de realizar cualquier acto ilegal incurrirá en delito grave de cuarto grado. Véase 33 LPRA see. 4844.


 El Art. 218 del Código Penal de 2004 dispone: “Toda persona que con inten-ción de defraudar haga, en todo o en parte, mi documento, instrumento o escrito falso, mediante el cual se cree, transfiera, termine o de otra forma afecte cualquier derecho, obligación o interés, o que falsamente altere, limite, suprima o destruya, total o parcialmente, uno verdadero, incurrirá en delito grave de cuarto grado”. 33 LPRA see. 4846.


 El Art. 222 del Código Penal de 2004 dispone que incurrirá en delito grave de cuarto grado toda persona que “con la intención de defraudar haga, altere, falsifique, imite, circule, pase, publique o posea como genuino cualquier licencia, certificado, diploma, expediente, récord u otro documento de naturaleza análoga que debe ser expedido por un funcionario o empleado del Estado Libre Asociado de Puerto Rico, o por cualquier institución privada autorizada para expedirlo],] a sabiendas de que el mismo es falso, alterado, falsificado o imitado [...]”. 33 LPRA see. 4850.


 El Art. 224 del Código Penal de 2004 tipifica como delito grave de cuarto grado el que una “persona con intención de defraudar posea, use, circule, venda, o pase como genuino o verdadero cualquier documento, instrumento o escrito falsifi-cado a sabiendas de que es falso, alterado, falsificado o imitado, incurrirá en delito grave de cuarto grado”. 33 LPRA see. 4852.


 Consta en autos que el 2 de diciembre de 2015 la Resolución fue notificada personalmente al licenciado Segarra Aponte.


 En lo pertinente, surge de la See. 9 de la Ley de 11 de marzo de 1909 que un abogado hallado culpable de engaño, conducta inmoral, delito grave o delito menos grave —en conexión con el ejercicio de su profesión— o que sea culpable de cualquier delito que implique depravación moral, podrá ser suspendido o destituido de la profesión. Véase 4 LPRA see. 735.